Dismissed and Opinion filed August 8, 2002








Dismissed and Opinion filed August 8, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00288-CR
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
CHRISTOPHER LEE ELLIS, Appellee
 

 
On
Appeal from the County Court
Chambers
County, Texas
Trial
Court Cause No. 20419-01
 

 
M E M O R A N D U M  O P I N I O N
A written request to withdraw the
notice of appeal, personally signed by a representative for the State of Texas,
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Opinion filed August 8, 2002.
Panel consists of
Justices Yates, Anderson, and Frost. 
Do not publish ‑
Tex. R. App. P. 47.3(b).